DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Note
Examiner notes that the claim set filed on 11/13/2018 is being examined below. Although the filing date is earlier than the claim set filed 4/18/2019, it would appear that the claim set filed 11/13/2018 is amended according to traditional U.S. format and is therefore examined below.

Claim Objections
Claims 1, 2, 5-8, and 10 are objected to because of the following informalities:  
Claim 5, line 2, “colourings” should be “colorings”.
Claim 6, lines 1-2, “wherein in said casing, an amount” should instead be recited as “wherein said casing comprises”.
Claim 10
Claims 1, 2, 6, 7, 8, and 10 each recite at least one of “gelatine” and “glycerine”, however, these terms would be better recited as “gelatin” and “glycerin”, respectively.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 2 recites “opening means”, however, this limitation renders the claim indefinite as it is unclear as to what is the intended scope of the phrase “opening means” and whether or not this limitation is attempting to invoke 35 U.S.C. 112(f) (see “Claim Interpretation” below). 
Regarding Claim 8, lines 6-7 recite “injecting a product and sealing said two halves of the casing at the same time, housing said product inside the casing”. This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to claim as occurring at the “same time”. It would appear that Applicant is attempting to claim the injecting and the sealing is occurring at the same time, however, this is not 
Regarding Claim 10, line 5 recites “subsequently applying vacuum at a temperature”, however, this limitation renders the claim indefinite as it is unclear as to how the vacuum is applied and what the vacuum is being applied to. 
Claims 2-7, 9, and 11-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “opening means” (Claim 1) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the three prong test is viewed as inconclusive as the term “means” is not followed by a function and does not appear to have a further structure linked thereto in the claim. It is unclear if the term “opening” is attempting to claim a function of the “means”. Therefore, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sano (US Patent 6,280,767-cited in IDS).

Regarding Claim 1, Sano discloses a single-dose container (“soft gel capsule”; Figure 1), comprising a casing (body 10) that houses a product (see Col 4, lines 18-24) and opening means (11; see Col 4, lines 24-31), wherein the casing is formed from gelatin, water, and glycerin (i.e. see Col 4, lines 16-18 and Col 4, line 44 through Col 5, line 21 disclose different compositions including water, glycerin and gelatin).  

Regarding Claim 2, Sano discloses the gelatin is food-grade gelatin (see abstract which discloses the gelatin capsule being chewable and therefore, usable with food and therefore, can be viewed as “food-grade”-note alternative 103 rejection below).  

Regarding Claim 4, Sano discloses the opening means (11) comprise a breakable protrusion (11) defined in the casing (10; see Col 4, lines 24-31).  

Regarding Claim 5, Sano discloses the casing (10) also comprises one or more of colorings, opacifiers and preservatives (see Col 4, lines 7-11).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (US Patent 6,280,767-cited in IDS).
Regarding Claim 2, assuming arguendo that the gelatin of Sano cannot be reasonably viewed as a “food-grade gelatin”, in which the Examiner does not concede to, It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have utilized a food-grade gelatin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Specifically, dependent on the intended use of the formed container/capsule, one would have readily utilize food grade gelatin to package/encapsulate food type materials to avoid harm and/or contaminated food.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US Patent 6,280,767), in view of Baes (US PGPUB 2015/0004226).

Regarding Claims 6 and 7, Sano discloses several of the claimed features but fails to explicitly disclose the casing comprises an amount of gelatin is comprised between 35% and 45% by weight, an amount of water is comprised between 30% and 35% by weight, and an amount of glycerin is comprised between 25% and 35% by weight and specifically, fails to disclose the casing (10) comprises 38% by weight of gelatin, 32% by weight of water, and 30% by weight of glycerin.  
Attention can be brought to the teachings of Baes which includes another single dose container/capsule and a method of manufacturing such container/capsule (see Figure 1) wherein a casing of the container/capsule can comprise a composition ranging from about 30% to about 50% of gelatin, about 5% to 35% of glycerol (glycerin) or other plasticizers, and about 20% to 50% of water (see Para. 0105). Further Baes teaches that the ratio of the gelatin to plasticizer (glycerol) can be adjusted based on how hard or soft the capsule is desired to be (see Para. 0120).
It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the composition of the casing of Sano to comprise the claimed composition within the ranges as disclosed by Baes. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application (see paragraphs 0013 and 0031), applicant has not disclosed any criticality for the specific claimed ranges of materials.
Further, specifically regarding Claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have chosen a casing composition for Sano, in view of Baes, which includes 38% by weight of gelatin, 32% by weight of water, and 30% by weight of glycerin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraphs 0013 and 0031, applicant has not disclosed any criticality for the claimed limitations. In this particular embodiment dependent on the desired solvent properties and the desired hardness/softness of the capsule one would have altered the composition of the casing accordingly and therefore, the specifically claimed composition is viewed as merely a design choice for the casing based on the use thereof.  See MPEP 2144.05(I).

Claims 3, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US Patent 6,280,767-cited in IDS), in view of Brocker (US PGPUB 2002/0193452-cited in IDS).

Regarding Claim 3, Sano discloses a thickness of the casing is about .5mm (see Col 5, lines 22-25). However, Sano fails to explicitly disclose the casing being between 0.60 millimeter (mm) and 0.80 mm in thickness.
Attention can be brought to Brocker. Brocker teaches another manufacturing method of a single-dose container (capsules 8; Figure 1) comprising forming a gelatin based film (4, 4a) wherein the film which forms the casing comprises a thickness of about .8mm (see Para. 0042).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the casing thickness of Sano to be about .8mm as taught by Brocker as such a thickness modification would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that  specific thickness provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the thickness of either Brocker or Sano because the product will still be efficiently encapsulated.
Therefore, it would have been an obvious matter of design choice to modify Sano to obtain the invention as specified in the claim. 

Note: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). See MPEP 2144.05(I)

Regarding Claim 8, Sano discloses a manufacturing method of a single-dose container (“soft gel capsule”; Figure 1), comprising: 
mixing gelatin, water, and glycerin to create a mixture (Col 4, line 44 through Col 5, line 21 disclose different compositions including water, glycerin and gelatin); 
forming a film with the mixture (Col 5, lines 22-29); 
molding the film to form a casing (10; see Col 4, lines 18-24 and Col 6, lines 19-21 disclose forming capsule shells by molding); and 
injecting a product into the casing (10) at the same time as it is molded (See Col 4, lines 18-24 which disclose injecting the product simultaneously while the sheet/film is deformed), housing the product inside the casing (10; encapsulated product- see Col 4, lines 21-24).  
However, although Sano discloses the use of a rotary-type automated molding machine (see Col 6, lines 19-20) and a shell shape being formed, Sano fails to explicitly disclose the molding step forming two halves and injecting the product while sealing the two halves.
Attention can be brought to the teachings of Brocker. Brocker teaches another manufacturing method of a single-dose container (capsules 8; Figure 1) comprising forming a gelatin based film (4, 4a), molding the film (4, 4a) to form two halves of a casing (casing of capsule 8), and injecting a product (16 via 7) while the two halves of the casing are sealed (via heat seal from heat of “thermoelements 9”) simultaneously (see Para. 0044-0045).
Rotary-die methods for forming two halves of a casing for a single dose container/capsule is known in the art as exemplified by Brocker. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized such a rotary die method as taught by Brocker to form the single dose container of Sano. By modifying Sano in this manner, the containers/capsules can be formed in an efficient “single-step manufacturing” carried out in one device as taught by Brocker (see Paras. 0002 and 0041)

Regarding Claim 9, Sano, as modified, discloses the steps of drying and curing the casing (10; i.e. see Col 6, lines 21-25) after injecting the product and sealing the two halves of the casing (10-see modification in view of Brocker above).  

Regarding Claim 11, Sano, as modified, discloses essentially all elements of the claimed invention including forming the film by expelling the mixture onto a board and drying it at 25-30°C (Col 5, lines 21-25) but fails to disclose the film is formed by expelling the mixture uniformly into a drum at a temperature comprised between 18°C and 22°C, solidifying the mixture.  
Attention can again be brought to the teachings of Brocker which further teaches the film is further formed by expelling the mixture uniformly into a drum (cooling drum 3) at a temperature comprised between 5°C and 25°C, solidifying the mixture (Para. 0042).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the cooling drum of Brocker in Sano for cooling the mixture and forming the film. By modifying Sano in this manner, the film can be continuously formed and fed to subsequent processing. 
Further, although the combination of Sano, in view of Brocker, does not explicitly recite forming a film at a temperature between 18°C and 22°C, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have set the temperature of the cooling drum of Brocker, as incorporated into Sano, to the claimed temperature as Applicant has not disclosed that the specific temperature provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the temperature of either Brocker or Sano because the film would still be formed.
Therefore, it would have been an obvious matter of design choice to modify Sano to obtain the invention as specified in the claim.
Again note that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).

Regarding Claim 12, Sano, as modified, discloses the film is molded at a temperature comprised between 40°C and 50°C (see Para. 0005 and 0045 of Brocker).

Regarding Claim 13, Sano, as modified, discloses the two halves of the casing (10) are vacuum sealed (as modified by Brocker, a vacuum seal would be readily attained as, per Para. 0045 of Brocker, the filling material forms the actual shape and therefore would evacuate any residual air between the films before being sealed; further it is noted in the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a vacuum seal in order to insure that no air is trapped in the completed package which would deteriorate/oxidize the product stored therein).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (US Patent 6,280,767-cited in IDS), in view of Brocker (US PGPUB 2002/0193452-cited in IDS), and in further view of Baes (US PGPUB 2015/0004226).
Regarding Claim 10, Sano, as modified, discloses the mixing the gelatin, the water, and the glycerin to create the mixture comprises: 
stirring the mixture at a temperature comprised between 65°C and 75°C (note Col 4, lines 44 through Col 5, line 21 discloses mixing the materials between 60 and 80°C and further Col 5, lines 37-38 and 65-66 disclose stirring between 60-70°C), however, although the specific range between 65°C and 75°C is not disclosed, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have stirred/mixed at such a temperature as it has been held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, in this instance, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have stirred the mixture at the claimed temperature. See MPEP 2144.05(I). 
Further, Sano fails to explicitly disclose after stirring, subsequently applying vacuum at a temperature between 75°C and 80°C and subsequently cooling the mixture at a temperature comprised between 60°C and 70°C. 
Attention can again be brought to the teachings of Baes which further teaches applying a vacuum to the mixture at a temperature ranging from 60-80°C (Para. 0120), and hence, subsequently cooling the mixture. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the process of Sano to include a heating and vacuum application to the mixture as taught by Baes such that the solution can be rendered clear and free of air as taught by Baes (Para. 0120). Note that for the same reasons above (pertaining to the stirring temperature), it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have readily selected the claimed temperatures to apply the vacuum to the mixture.  
Further note, that in order for the film to proceed to the subsequent processes as disclosed by Sano and Brocker, the mixture must be cooled for a period of time at the claimed temperature (even if merely cooling to room temperature, the claimed cooling temperature will be obtained for a period of time). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US Patent 6,280,767-cited in IDS), in view of Brocker (US PGPUB 2002/0193452-cited in IDS), as applied to Claim 9, and in further view of Petriconi (US PGPUB 2003/0138483).
Regarding Claim 14, Sano, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the drying is carried out for a period of time of approximately 2 hours in continuous movement and using air.  
Attention can be brought to the teachings of Petriconi which includes another method of forming a single dose container (4; Figure 1) wherein after the container (4) is formed, a drying step is carried out for a period of time of approximately 2 hours in continuous movement (“tumble drying”) and using air (see Paras. 0076 and 0102 which discloses tumble drying for .5 to 3 hours which any value thereof can be reasonably viewed as “approximately” 2 hours).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a continuous movement/tumble drying step which is carried out for approximately 2 hours as taught by Petriconi. By modifying Sano in this manner, the drying of the containers/capsules can be expedited and therefore decreasing the production time of the containers/capsules.

Regarding Claim 15, Sano, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose curing the casing is carried out for a period of time comprised between 20 and 24 hours.
Again attention can be brought to the teachings Petriconi (see above) as Petriconi further teaches a curing (i.e. further tray drying) which is carried out for 24 hours (see Tables 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a further tray drying/curing step as taught by Petriconi into Sano. By modifying Sano in this manner, the desired hardness of the containers/capsules can be ensured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Steele (US PGPUB 2003/0014946) discloses another method for forming a single dose container wherein the casing of the container is comprised of gelatin, plasticizer (i.e. glycerin), and water (see Para. 0002).
-Scherer (USP 2,367,802), Draisey (USP 7,490,456), Kinoshita (WO 2004/092017) and Pittenger (USP 2,219,578) both disclose another method for forming a single dose container with a rotary die system. 
-Spellman (USP 5,063,057) and Stone (USP 5,827,535) discloses a single dose container with an opening means.
-Palermo (USP 2,780,355) discloses gelatin capsules and several compositions thereof comprising gelatin, water and glycerin. 
-Palermo (USP 2,578,943) and Stirn (USP 2,638,686) discloses drying methods for gelatin based capsules. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/17/2021